

	

		III

		109th CONGRESS

		1st Session

		S. RES. 116

		IN THE SENATE OF THE UNITED STATES

		

			April 20, 2005

			Mrs. Dole (for herself,

			 Mr. Burr, Mr.

			 Corzine, and Mr. Santorum)

			 submitted the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Commemorating the life, achievements, and

		  contributions of Frederick C. Branch.

	

	

		Whereas Frederick C. Branch was born on May 31, 1922, in

			 Hamlet, North Carolina, studied at Johnson C. Smith University, and graduated

			 from Temple University with a degree in Physics;

		Whereas Frederick C. Branch was drafted in May of 1943,

			 and was one of 20,000 African American Marines to serve in World War II;

		Whereas Frederick C. Branch was one of the original

			 Montford Point Marines, having received training alongside other African

			 American Marines during World War II at the Marine Barracks in New Point, North

			 Carolina, which was separated by 5 miles from the training grounds for all

			 other Marines at Camp Lejeune, North Carolina;

		Whereas Frederick C. Branch, after having served in the

			 South Pacific during World War II, was offered the opportunity to receive

			 officer training;

		Whereas Frederick C. Branch excelled by making the dean’s

			 list as an officer trainee, and was the sole African American candidate in a

			 class of 250 future officers;

		Whereas Frederick C. Branch became the first African

			 American to be commissioned as an officer of the United States Marine Corps,

			 having earned the rank of second lieutenant on November 10, 1945;

		Whereas Frederick C. Branch proudly served our nation

			 during the Korean War, and left the service after having risen to the rank of

			 Captain;

		Whereas Frederick C. Branch established a science

			 department at Dobbins High School in Philadelphia, Pennsylvania, where he

			 taught until his retirement in 1988;

		Whereas in 1997 the United States Marine Corps recognized

			 Frederick C. Branch's contributions to integration, and named a training

			 facility in his honor at Marine Corps Officer Candidate School in Quantico,

			 Virginia;

		Whereas Frederick C. Branch was widowed upon the death of

			 his wife and partner of 55 years, Camilla Peggy Robinson, and is

			 survived by 2 brothers, William and Floyd, and a godson, Joseph Alex

			 Cooper;

		Whereas Frederick C. Branch passed away on April 10, 2005,

			 having paved the way for the 1,700 African American Marine Officers serving our

			 Nation today; and

		Whereas Frederick C. Branch was buried with full military

			 honors at Marine Corps Base Quantico on April 20, 2005; Now, therefore, be

			 it

		

	

		That the Senate—

			(1)honors the life,

			 achievements, and contributions of Frederick C. Branch; and

			(2)extends its

			 deepest sympathies to the family of Frederick C. Branch for the loss of a

			 great, courageous, and pioneering man.

			

